United States Court of Appeals
                                                                             Fifth Circuit
                                                                           F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                               December 13, 2004

                                                                      Charles R. Fulbruge III
                                                                              Clerk
                                03-60609
                            Summary Calendar


                    FELIPE GUILLERMO PENA LAVERDE,

                                                                      Petitioner,

                                    versus

                 JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                Petition for Review of an Order of the
                     Board of Immigration Appeals
                         (BIA No. A79 470 556)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Felipe Guillermo Pena Laverde petitions for review of the

Board of Immigration Appeals’ (BIA) denial of his motion to reopen

and for reconsideration of the Immigration Judge’s (IJ) decision.

The IJ   denied Laverde’s application for asylum and withholding of

removal.       Laverde   contends      the   IJ    erred   because      there     was

unequivocal     evidence   that   he    will      be   persecuted    due    to    his

membership in a particular social group if he is returned to

Colombia.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Laverde’s petition for review was timely only as to, and

sought review only of, the BIA’s denial of his motion to reopen and

for reconsideration.   See Stone v. INS, 514 U.S. 386, 395 (1995).

Accordingly, we have jurisdiction to review only whether BIA’s

denial was an abuse of discretion.    See Karimian-Kaklaki v. INS,

997 F.2d 108, 113 (5th Cir. 1993).

     Laverde has not addressed the reasons advanced in the BIA’s

denial of his motion to reopen and for reconsideration.    Review of

this issue is, therefore, waived.    See Soadjede v. Ashcroft, 324

F.3d 830, 832 (5th Cir. 2003); see also Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

                                                           DENIED




                                2